Citation Nr: 1202140	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extension of a temporary total disability rating for convalescence following L4-S1 fusion for service-connected lumbar disc disease beyond February 29, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent L4-S1 posterolateral fusion on August 28, 2007.  The March 2008 rating decision on appeal originally granted the Veteran a temporary total disability rating for convalescence, pursuant to 38 C.F.R. § 4.30, from August 28, 2007 through September 30, 2007.  A February 2010 RO Decision Review Officer decision g extended the temporary total convalescence rating through February 29, 2008.  

The record contains a May 2008 letter from the Veteran's private orthopaedist that asserts that the Veteran had "extensive lumbar spine surgery and typically patients who do any kind of significant labor work are unable to work for approximately 4-6 months after this type of surgery."  However, the private orthopaedist noted that the Veteran's condition appeared to be improved compared to his preoperative status and he did not give any specific restrictions to the Veteran when he saw him in February 2008.  The record also contains a letter from the same private orthopaedist dated in September 2009 that indicates the estimated recovery time from this surgical procedure was six to nine months.  The Veteran contends that he should be awarded a temporary total disability rating for convalescence for at least nine months after the surgery.  See February 2010 substantive appeal.  At the September 2011 video conference hearing before the undersigned Veterans Law Judge, the Veteran testified that he receives treatment for his back from private physicians at Union Hospital and Aultman Hospital.  September 2011 Hearing Transcript at 4, 7-8.  The Board observes that the record contains a private physical therapy record dated in September 2010; however, the claims file does not contain any other private treatment records with respect to his service-connected lumbar disc disease after February 2008.  VA has a duty to assist the veteran in obtaining relevant records, including private treatment records, which the Veteran has adequately identified.  38 U.S.C.A. § 5103A(c) (West 2002).  VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the veteran's claim for a benefit under a law administered by VA.  38 U.S.C.A. § 5103A.  Thus, the Board finds that a remand is necessary to attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Take the appropriate steps to contact the Veteran and to elicit from him the consent to obtain private treatment records from Union Hospital, Aultman Hospital and Dr. M. E. C. at Spectrum Orthopaedics with respect to the Veteran's lumbar disc disease and recovery from L4-S1 fusion from March 2008 to the present.  After securing the appropriate consent from the Veteran, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder.  

2. Upon completion of the foregoing, readjudicate the Veteran's claim to extend his temporary total disability rating for convalescence beyond February 29, 2008, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


